Citation Nr: 1811517	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 5, 2012 and in excess of 70 percent therefrom for service-connected major depressive disorder (MDD), with posttraumatic stress disorder (PTSD) and alcohol dependence.  	

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a January 2013 rating decision, the RO granted an increased rating for MDD with PTSD and alcohol dependence to 70 percent, effective December 10, 2012.  Thereafter, in an August 2017 rating decision, the RO granted an earlier effective date for the award of a 70 percent rating to December 5, 2012.  As these awards do not represent the maximum rating available for this disability, the Veteran's increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously remanded by the Board in February 2017 for additional development and for a new VA mental health examination.  The Board directed that the examiner specifically take into account the effects of the Veteran's PTSD.  The RO has since complied with the Board's directives.  Accordingly, this matter is properly before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the issue of entitlement to a TDIU, as was explained in the Board's February 2017 decision, this claim is considered part and parcel of the increased rating claim currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, it is listed on the title page.


FINDINGS OF FACT

1.  For the period prior to December 5, 2012, the evidence is at least in equipoise as to whether the Veteran's MDD with PTSD and alcohol dependence was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  
2.  For the period prior to and from December 5, 2012, the Veteran's service-connected MDD with PTSD and alcohol dependence has not caused total occupational and social impairment.  

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to December 5, 2012, the criteria for an initial disability rating of 70 percent, but no higher, for MDD with PTSD and alcohol dependence have been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  For the period from December 5, 2012, the criteria for an initial disability rating in excess of 70 percent for MDD with PTSD and alcohol dependence have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9434 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 4.3, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, pertinent post-service treatment records, and Social Security records have been obtained.  He was also provided adequate VA examinations.  He was further offered the opportunity to testify before the Board, but he declined.  

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's MDD with PTSD and alcohol dependence, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 30 percent rating is assigned for a mental disorder that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is warranted for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Importantly, evaluations under § 4.130 are symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  The Board notes however that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating and are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV). The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2017).  However, they are just one of many factors considered when determining a rating.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis - MDD with PTSD and alcohol dependence

The Veteran is currently assigned an initial disability rating of 30 percent prior to December 5, 2012 and a 70 percent rating therefrom for his service-connected MDD with PTSD and alcohol dependence.  As will be discussed more fully below, the Board finds that an initial increased rating of 70 percent is warranted prior to December 5, 2012, based on occupational and social deficiencies in most areas.  The Board, however, finds that a higher rating is not warranted for the period from December 5, 2012.  

Prior to December 5, 2012.

In February 2010, the Veteran was admitted for suicidal ideations and an overdose.  Upon admission, the treating psychiatrist assessed the Veteran with a GAF score of 40 and diagnosed him with alcohol dependence and PTSD.  At discharge, the treating psychiatrist assessed the Veteran with a GAF score of 55 and diagnosed depressive disorder, alcohol abuse, and PTSD
Thereafter, in August 2010, the Veteran underwent a VA psychological examination to assess the etiology of his mental health disorders.  He demonstrated symptoms of difficulty falling or staying asleep, isolation, depression, irritability, anhedonia, anergia, concentration difficulties, feelings of worthlessness, and fatigue.  The examiner diagnosed the Veteran with recurrent MDD and assessed him with a GAF score of 45.  The examiner also indicated that although the Veteran had been able to maintain his marriage and relationships with friends, he fully isolated himself when he became depressed. 

In December 2010, the Veteran's mood improved and he no longer had suicidal/homicidal ideations.  

From 2011 to 2012, the Veteran's GAF scores improved to 55 and 58 and despite some evidence of depression, his mental status examinations were largely unremarkable.  

In light of the evidence above and after affording the Veteran the benefit-of-the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran's MDD with PTSD and alcohol dependence met the criteria for an initial 70 percent rating, prior to December 5, 2012.  Chiefly, despite improvement in symptomatology in 2011, the record reflects that the Veteran experienced symptoms consisting of suicidal ideations, depression resulting in periods of isolation, irritability, deficiencies in concentration, and sleep disturbance.  Such symptoms are commensurate with occupational and social impairment with deficiencies in most areas.  Moreover, the assigned GAF scores which range from 40 to 58 indicate major to moderate symptomatology.  Thus, while such scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment indicative of a 70 percent disability rating.  

The Board has considered whether a higher 100 percent is also available.  However, during this period, the Board emphasizes that the Veteran's disability picture did not demonstrate that his service-connected MDD with PTSD and alcohol dependence resulted in symptoms productive of total occupational and social impairment (i.e., a 100 percent rating).  

From December 5, 2012.

In December 2012, the Veteran underwent a VA psychological examination to assess the severity of his mental health disorders.  The Veteran demonstrated symptoms of depressed mood, markedly diminished interest in activities, feelings of detachment or estrangement from others, anxiety, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, anhedonia, fatigue, daily loss of energy, feelings of worthlessness and guilt, difficulty with focus and concentration, and thoughts of suicide.  The examiner diagnosed recurrent MDD and found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In February 2013, the Veteran underwent another VA psychological examination to assess the severity of his mental health disorders.  He demonstrated symptoms of depressed mood, markedly diminished interest in activities, anhedonia, fatigue, loss of energy daily, feelings of worthlessness and guilt, difficulty with concentration and focus, thoughts of suicide, feelings of detachment or estrangement from others, difficulty falling/staying asleep, depressed mood, anxiety, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner diagnosed recurrent MDD and indicated that the Veteran's symptoms would result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In May 2016, the Veteran underwent a VA psychological examination to assess his mental health disorders.  The Veteran demonstrated symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, hopelessness/helplessness, lack of motivation/interest in activities, fatigue, concentration difficulties, panic attacks, markedly diminished interest in significant activities, feelings of detachment/estrangement from others, persistent inability to experience positive emotions, hypervigilance, and exaggerated startle response.  The examiner diagnosed MDD, PTSD and alcohol dependence and indicated that these diagnoses would result in occupational and social impairment with reduced reliability and productivity.  

In April 2017, the Veteran most recently underwent a VA psychological examination to assess the current severity of his mental health disorders.  The Veteran demonstrated symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and neglect of personal appearance and hygiene.  The examiner diagnosed MDD, PTSD and alcohol use problem and indicated that these diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  

The Board acknowledges that the May 2016 and April 2017 examination reports are labeled "Mental Disorders (other than PTSD and Eating Disorders).  Nevertheless, the Board finds that the examiners adequately considered the diagnosis of PTSD in evaluating the Veteran's mental health disorders.  In pertinent part, in summarizing the Veteran's level of occupational and social impairment, the both examiners considered the effects of "all" mental diagnoses.  Furthermore, the examiners also documented the symptomatology associated with all diagnoses.  

Based on the foregoing, the Board finds that an increased rating is not warranted for the period from December 23, 2016.  In pertinent part, the Veteran has not demonstrated symptomatology reflective of total occupational and social impairment.  Specifically, the Veteran has not been shown to exhibit gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Accordingly, the Board finds that the psychiatric symptoms shown do not support the assignment of a higher 100 percent rating.  
Analysis - TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this decision, the Board is granting an initial 70 percent rating prior to December 5, 2012.  As a result, the Veteran is rated at 70 percent for service-connected MDD with PTSD and alcohol dependence for the entire period on appeal.  The Veteran is also rated at 10 percent for a right foot condition.  Based on the foregoing, the Veteran has met the schedular requirements for the assignment of a TDIU for the entirety of the appeal period.  See 38 C.F.R. § 4.16(a).  Accordingly, the pertinent question remains whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation

The record indicates that the Veteran completed the 8th grade, received a General Equivalency Diploma (GED), and was previously employed as a truck driver.  The Veteran indicated that he worked until he had a stroke in the 1990s that caused left side deficiencies and memory loss.  See March 2016 VA Medical Center (VAMC) records. 

VA psychological examinations document occupational and social impairment with reduced reliability and productivity due to a variety of symptoms, to include: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, hopelessness/helplessness, lack of motivation/interest in activities, fatigue, concentration difficulties, panic attacks, markedly diminished interest in significant activities, feelings of detachment/estrangement from others, persistent inability to experience positive emotions, hypervigilance, and exaggerated startle response.  See December 2012, February 2013, May 2016, and April 2017 VA Examination reports.  

In addition, in an April 2017 VA examination, the examiner assessed the Veteran's right foot condition and found occupational impairment due to right foot pain, resulting in inability to do prolonged walking or prolonged standing.  

In consideration of the foregoing, the Board is convinced that the record fails to show the Veteran is unable to gain and maintain a substantially gainful occupation.  In this regard, the Board's analysis is limited to consideration of service-connected disabilities only, and may not be based on the Veteran's diagnoses of cerebral vascular accident (CVA) with left hemiparesis, degenerative disc disease of the cervical spine, chronic obstructive pulmonary disease, and neuropathy of the lower extremities.  Thus, while VA examinations and treatment records indicate that the Veteran's ability to work will be impacted by his service-connected MDD with PTSD and alcohol dependence and right foot condition, in that he will have difficulty with motivation, concentration, memory, stress, and interacting with co-workers and inability to do prolonged walking or prolonged standing, they do not indicate that he is unable to work due to this symptomatology.  In particular, recent VA treatment records show that, despite some anxiety, the Veteran is able to go into stores and complete his tasks.  See June 2017 VAMC records.  The Veteran has also indicated that he is seeking employment, but has not heard back from anyone.  See id.  There is no other evidence of record which would indicate that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  

In considering this appeal, consideration has been given to the Veteran's statements that his depression has rendered him disabled and unable to work.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

The Board acknowledges that the Veteran was found disabled in June 2003 for Social Security Administration (SSA) purposes.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  In this case, the SSA determination was made based on non-service-connected disabilities in addition to service-connected conditions.  Furthermore, the Board notes that the SSA disability determination was made several years prior to the period on appeal, during which time the Veteran psychological symptomatology was significantly more severe.  For example, he was unable to leave his home, have social interactions and he had severe deficiencies in concentration, persistence, and pace (CPP).  Indeed, during the period on appeal, the Veteran's psychological symptomatology appears to have substantially improved (as noted by the February 2013 VA examiner).  The Board therefore does not find SSA's determination to be probative in showing that the Veteran is entitled to a TDIU.

In sum, although the Board does not doubt the Veteran's sincerity in believing that he is unable to engage in gainful employment, the record does not reflect any work-related issues caused by his service-connected disabilities which would warrant a finding that he is unable to obtain and maintain substantially gainful employment.  Accordingly, as the preponderance of the evidence is against a finding of a TDIU, there is no reasonable doubt to be resolved in the Veteran's favor and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).










	(CONTINUED ON NEXT PAGE)




ORDER

An initial 70 percent rating, but not higher, prior to December 5, 2012 for MDD with PTSD and alcohol dependence is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial rating in excess of 70 percent from December 5, 2012 for MDD with PTSD and alcohol dependence is denied.

Entitlement to a TDIU is denied. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


